Name: Council Decision (EU) 2015/1388 of 7 August 2015 on the position to be adopted, on behalf of the European Union, with regard to the draft Rules of Procedure at the Conference of States Parties to the Arms Trade Treaty
 Type: Decision
 Subject Matter: politics and public safety;  defence;  international trade;  international affairs;  trade policy
 Date Published: 2015-08-13

 13.8.2015 EN Official Journal of the European Union L 214/26 COUNCIL DECISION (EU) 2015/1388 of 7 August 2015 on the position to be adopted, on behalf of the European Union, with regard to the draft Rules of Procedure at the Conference of States Parties to the Arms Trade Treaty THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 and Article 207(3), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Arms Trade Treaty (the ATT) entered into force on 24 December 2014 and has been ratified by 26 Member States. The Union is not a Party to the ATT. (2) Pursuant to Article 17 of the ATT, a Conference of States Parties is to be convened by the provisional Secretariat, established under Article 18 thereof, no later than a year following the entry into force of the ATT. The Conference of States Parties is to adopt its Rules of Procedure by consensus at its first session which will take place on 24-27 August 2015. (3) Some of the provisions of the ATT concern matters that fall under the exclusive competence of the Union because they are within the scope of the common commercial policy or affect internal market rules for the transfer of conventional arms and explosives. (4) The Conference of States Parties is to, amongst other matters, review the implementation of the ATT, consider and adopt recommendations regarding its implementation and operation, consider issues arising from its interpretation, and may consider amendments to it. Its Rules of Procedure will govern how the Conference of States Parties works and takes decisions, including in relation to matters that fall under the exclusive competence of the Union. Therefore, its Rules of Procedure are to be considered as an act having legal effects within the meaning of Article 218(9) of the Treaty. (5) Accordingly, the position of the Union with respect to the adoption of the Rules of Procedure of the Conference of States Parties to the ATT should be established by the Council, and thereafter expressed by the Member States acting jointly in the interests of the Union. (6) In the margins of the first session of the Conference of States Parties, Member States should cooperate and coordinate closely, with each other and with the Commission, in the application of this Decision, HAS ADOPTED THIS DECISION: Article 1 1. The position to be adopted on the Union's behalf on the Rules of Procedure of the Conference of States Parties to the ATT at the Conference's first session to be held on 24-27 August 2015 shall be in accordance with this Decision, including its Annex, and be expressed by the Member States acting jointly in the interests of the Union. 2. With respect to those matters falling under the exclusive competence of the Union, Member States which are States Parties to the ATT are hereby authorised to adopt the Rules of Procedure, acting jointly in the interests of the Union. 3. Member States shall cooperate and coordinate closely, with each other and with the Commission, in the application of this Decision. In particular, where proposals are made on the spot on matters which are not yet the subject of a Union position, and which fall within the exclusive competence of the Union, the position of the Union shall be established on the proposal concerned through coordination as described in the first subparagraph, including on the spot, before a decision on that proposal is taken by the Conference of States Parties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 August 2015. For the Council The President J. ASSELBORN ANNEX With regard to the Rules of Procedure for the Conference of States Parties to the Arms Trade Treaty (the ATT) to be adopted at the Conference's first session on 24-27 August 2015 in Mexico, Member States which are States Parties to the ATT, acting jointly in the interest of the Union, shall use their best endeavours to ensure the Union's interests are appropriately preserved and secured in the adoption of the Rules of Procedure at the first Conference of States Parties to the ATT. In particular, Member States shall use their best endeavours to ensure that the Rules of Procedure allow the Union's interests to be appropriately preserved and secured in decisions of Conferences of States Parties.